 Case:19-00430-ESL Doc#:50-1 Filed:05/31/21 Entered:05/31/21 13:44:59                     Desc:
                         Supplement Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF PUERTO RICO

 ANGEL LUIS CLAUDIO DIAZ                            CASE NO. 17-03532-ESL
                                                    Chapter 7

 Debtor
 ________________________________
  BANCO POPULAR DE PUERTO RICO
                                                    ADVERSARY CASE No. 19-00430
               Plaintiff
                                                    DECLARATORY JUDGMENT;
  v.                                                VALIDITY OF LIEN;
                                                    CREDITOR’S RIGHT TO FORECLOSE REAL
  ANGEL LUIS CLAUDIO DIAZ                           PROPERTY; DECLARATION OF NON
  WIGBERTO LUGO MENDER (Trustee)                    DISCHARGEABILITY OF ACTION AGAINST
                                                    PROPERTY
                Defendant



                            Statement Of Undisputed Material Facts

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure applicable to contested matters

by virtue of Bankruptcy Rules 7056 and 9014(c) of the Federal Rules of Bankruptcy Procedure,

Banco Popular de Puerto Rico (“BPPR”), creditor herein, respectfully submits the following

statement of material facts not in dispute in support of BPPR’s motion for summary judgment.

   1. On August 18, 2005, Debtor, Angel Luis Claudio Diaz, acquired ownership of a property

       for the price of $35,0000.00 as per the Vesting Deed. See ECF 1 (Complaint) at p.2 ¶7;

       ECF 4-1 (Motion Submitting Exhibit 7 of Complaint) at p.2 Titleholders section, and ECF

       22 (Answer to Complaint) p. 1 ¶3.

   2. The legal description of the property acquired by Debtor is:

       RUSTIC: SAN SALVADOR WARD in Caguas. Plot: 3. Surface Area: 1,488 Square
       Meters. Boundaries: North, at a distance of 76.6893 meters, according to the plan with the
       Estate of Felipe Flores. On the South, with a road dedicated to Public Use, with a distance
       of 79.5919 meters. On the East, with the remainder of the main land plot, with a distance

                                                1
    Case:19-00430-ESL Doc#:50-1 Filed:05/31/21 Entered:05/31/21 13:44:59                                Desc:
                            Supplement Page 2 of 8



        of 57.6532 meters. On the West, with Property number 2, at a distance of 51,0808 meters.
        Located in San Salvador Ward. It is a segregation of Lot 25100 at Page 266 of Volume 770
        in Caguas, approved by Plan number 2386.

        See ECF No. 1 (Complaint) at p. 2, ¶7; ECF 4-1 (Motion Submitting Exhibit 7 of Complaint)

        at p.2 Lot description section, and ECF No. 22 (Answer to Complaint) at p. 1, ¶3

     3. The Property was identified with the number 52,829 and recorded in Page 160, Volume

        1552 of the Puerto Rico Registry of the Property, Caguas I. See ECF No. 1 (Complaint) at

        p. 4, ¶13; ECF 4-1 (Motion Submitting Exhibit 7 of Complaint) at p.2, and ECF No. 22

        (Answer to Complaint) at p. 2, ¶9

     4. The Vesting Deed was recorded as abbreviated entry no. 2 of Property number 52,829 in

        the Puerto Rico Registry of the Property, Caguas I. The recordation was made pursuant to

        the Law to Streamline Property Registration of the year 20101 See ECF 1 (Complaint) at

        p.2 ¶7; ECF 4-1 (Motion Submitting Exhibit 7 of Complaint) at p.2 Titleholders section,

        and ECF 22 (Answer to Complaint) p. 1 ¶3.

     5. On August 18, 2005, Debtor obtained a loan from Doral Financial Corporation d/b/a HF

        Mortgage Bankers (the “Original Lender”) in the amount of $94,833.00 with a yearly

        interest of 6.95%. See ECF 1 (Complaint) at p.3 ¶8; and ECF 22 (Answer to Complaint)

        p.1 ¶4.

     6. To guarantee payment of the amount owed, Debtor constituted a mortgage over the

        Property through the Mortgage Deed No. 135 before Notary Public Diomary Laboy

        Rivera. See ECF 1 (Complaint) at p.3 ¶8; and ECF 22 (Answer to Complaint) p.1 ¶4.

     7. Mortgage Deed No. 135 was recorded as abbreviated entry no. 3 of Property No. 52829, in

        the Puerto Rico Registry of the Property, Caguas I. The recordation was made pursuant to


1
  The Law to Streamline Property Registration is Act No. 216 of December 27, 2010, better known in the Spanish
language as “Ley para Agilizar el Registro de la Propiedad.” PR Laws Ann. Tit. 30 §1821,

                                                       2
Case:19-00430-ESL Doc#:50-1 Filed:05/31/21 Entered:05/31/21 13:44:59                 Desc:
                        Supplement Page 3 of 8



    the Law to Streamline Property Registration of the year 2010. See ECF 1 (Complaint) at

    p.3 ¶8; ECF 4-1 (Motion Submitting Exhibit 7 of Complaint) at p.2 Encumbrances and

    liens section; and ECF 22 (Answer to Complaint) p.1 ¶4.

 8. On August 3, 2006, the Original Lender modified Mortgage Deed No. 135 pursuant to the

    terms and conditions described in Public Deed No. 21, executed before Notary Public Félix

    Y. Bravo Rosario. Specifically, the parties agreed to modify the monthly installments

    payments of the mortgage note as well as to extend its maturity date. See ECF 1

    (Complaint) at p.3 ¶9; and ECF 22 (Answer to Complaint) p. 1 ¶5.

 9. Public Deed No. 21was recorded as abbreviated entry no. 4 of Property No. 52829 in the

    Puerto Rico Registry of the Property, Caguas I. The recordation was made pursuant to the

    Law to Streamline Property Registration of the year 2010, See ECF 1 (Complaint) at p.3

    ¶9; and ECF 22 (Answer to Complaint) p. 1 ¶5.

 10. On May 28, 2009, the Original Lender released Mortgage Deed No. 135 by means of

    Public Deed No. 1201, executed before Notary Public Luis A. Archilla Díaz. See ECF 1

    (Complaint) at p.3 ¶10; and ECF 22 (Answer to Complaint) p. 1 ¶6.

 11. Public Deed No. 1201 was recorded as abbreviated entry no. 5 of Property No. 52,829 at

    the Puerto Rico Registry of the Property, Caguas I. The recordation was made pursuant to

    the Law to Streamline Property Registration of the year 2010. See ECF 1 (Complaint) at

    p.3 ¶10; and ECF 22 (Answer to Complaint) p. 1 ¶6.

 12. On November 25, 2008, Debtor and Co-debtor, Angel Claudio De Jesus and Estebania

    Díaz Diaz (jointly referred to as “the Co-debtors”) obtained a loan from Doral

    Mortgage, LLC (“Lender”) in the amount of $111,568.00 with a yearly interest of 5 1/2%.




                                            3
Case:19-00430-ESL Doc#:50-1 Filed:05/31/21 Entered:05/31/21 13:44:59                     Desc:
                        Supplement Page 4 of 8



    See ECF 1 (Complaint) at p.3 ¶11; ECF 1-3 at pages 1-4; and ECF 22 (Answer to

    Complaint) p. 2 ¶7.

 13. On November 25, 2008, to evidence the amount owed to the Lender, Co-debtors executed

    a Mortgage Note payable to Doral Mortgage, LLC or to its holder under Affidavit No. 3779

    of Notary Public Luis E. Mejías Rivera. See ECF 1 (Complaint) at p.3 ¶11; ECF 1-3 at

    pages 1-4; and ECF 22 (Answer to Complaint) p. 2 ¶7.

 14. On November 25, 2008, Co-debtors and Doral Mortgage, LLC subscribed before Notary

    Public Luis E. Mejías Rivera, the Deed of Mortgage Number 729, which at Section Second

    indicated that to evidence the loan obtained from Doral Mortgage, LLC, Co-debtors

    executed a Mortgage Note payable to Doral Mortgage, LLC or to its holder under Affidavit

    No. 3779 of Notary Public Luis E. Mejías Rivera. Further, at Section Third, the Deed of

    Mortgage it was stated that to guarantee the payment of the Note, Co-debtors agreed to

    constitute a first mortgage over the Property. See ECF 1 (Complaint) at p.3 ¶11; ECF 1-4

    at pages 1-30; and ECF 22 (Answer to Complaint) p. 2 ¶8.

 15. The legal description of the Property, as it appears in the Property Registry in the Spanish

    language, encumbered by mortgage was included at page 27 of the Deed of Mortgage:

    Rústica: Solar marcado con el número tres (3) en el barrio San Salvador del municipio de
    Caguas, Puerto Rico, compuesta de mil cuatrocientos ochenta y ocho punto cero cero cero
    cero (1488.0000) metros cuadrados. En lindes por el NORTE, en una distancia de setenta
    y seis punto seis mil ochocientos noventa y tres (76.6893) metros, según plano con la
    Sucesión de Felipe Flores; por el SUR, con camino dedicado a Uso Público en una distancia
    de setenta y nueve punto cinco mil novecientos diecinueve (79.5919) metros; por el ESTE,
    con remanente de la finca principal, en una distancia de cincuenta y siete punto seis mil
    quinientos treinta y dos (57.6532) metros; y por el Oeste, con el solar número dos (2), en
    una distancia de cincuenta y uno punto cero ochocientos ocho (51.0808) metros.

    Property number 52,829, recorded at page 160 of volume 1,552 of Caguas, Digital Registry
    of the Property of Puerto Rico, First Section of Caguas.




                                              4
Case:19-00430-ESL Doc#:50-1 Filed:05/31/21 Entered:05/31/21 13:44:59                  Desc:
                        Supplement Page 5 of 8



    See ECF 1 (Complaint) at p.4 ¶13; ECF 1-4 at p.27; and ECF 22 (Answer to Complaint)

    p. 2 ¶9.

 16. On December 23, 2008, the Mortgage was presented for recordation at the First Section

    Caguas of the Puerto Rico Registry of the Property pursuant to entry 263-1145-CA0l. See

    ECF 1 (Complaint) at p.4 ¶14; ECF 1-6 p. 1; ECF 4-1 p. 5; and ECF 22 (Answer to

    Complaint) p. 2 ¶10.

 17. At all relevant times, the Property has been owned by Debtor and title is recorded in his

    name.

 18. Banco Popular de Puerto Rico (“BPPR”) is the current holder of the Mortgage Note. See

    ECF 1 (Complaint) at p.4 ¶16; and ECF 22 (Answer to Complaint) p. 2 ¶12.

 19. Debtor was aware that BPPR acquired the Mortgage Note and mortgage. See ECF 1

    (Complaint) at p.5 ¶17; and ECF 22 (Answer to Complaint) p. 2 ¶13.

 20. On May 19, 2017, Debtor filed a petition for relief under Chapter 7 of the Bankruptcy

    Code. See ECF 1 (Complaint) at p.5 ¶18; and ECF 22 (Answer to Complaint) p. 2 ¶14.

 21. On October 2, 2019, Debtor filed “Schedule D: Creditors who have claims secured by

    Property”. Debtor declared in Schedule D that no entity held secured claims against the

    bankruptcy estate: See ECF No. 1 in case no. 17-03532-ESL at p.19; ECF 1 (Complaint)

    at p.5 ¶19; and ECF 22 (Answer to Complaint) p. 2 ¶15.

 22. In Schedule E/F, Part 3, Item 5, Debtor declared that Banco Popular de Puerto Rico

    (Bankruptcy Department), a nonpriority creditor, held an unsecured claim on an account

    number 6960. See ECF No. 1 in case no. 17-03532-ESL at p.22; ECF 1 (Complaint) at

    p.5 ¶21; and ECF 22 (Answer to Complaint) p. 2 ¶17.




                                             5
    Case:19-00430-ESL Doc#:50-1 Filed:05/31/21 Entered:05/31/21 13:44:59                             Desc:
                            Supplement Page 6 of 8



     23. Debtor declared, under penalty of perjury, in the Statement of Intention for Individual filing

        under Chapter 7 Official Form 108, Part 1 that no entities had a secured claim against the

        bankruptcy estate. See ECF 1 (Complaint) at p.5 ¶22; and ECF 22 (Answer to Complaint)

        p. 2 ¶18.

     24. On July 18, 2017, BPPR filed a Motion for Relief from Stay in case 17-03532-ESL, in

        which it claimed that it had a secured interest over debtor’s real property. See ECF No. 10

        in case no. 17-03532-ESL; ECF 1 (Complaint) at p.6 ¶25; and ECF 22 (Answer to

        Complaint) p. 2 ¶21.

     25. BPPR attached to its MFR motion (Motion for Relief of Stay) the following exhibits: (1)

        copy of a verified statement of account issued by Banco Popular de Puerto Rico that

        included pre and post-petition arrears in the mortgage loan; (2) copy of endorsed the

        Mortgage Note executed by Debtor and co debtors before a Notary Public; (3) copy of the

        Mortgage; (4) an unsworn title report of the Property prepared by Eagle Title & Other

        Services Inc in the Spanish language2; and, (5) a SCRA certification. See ECF No. 10 in

        case no. 17-03532-ESL pages 4-41; ECF 1 (Complaint) at p.6 ¶26; and ECF 22 (Answer

        to Complaint) p. 2 ¶22.

     26. According to the unsworn title report prepared by Eagle Title & Other Services Inc., dated

        June 22, 2017, and attached to ECF No. 10, the legal description of the Property under

        evaluation was:

        RUSTICA: Solar marcado con el número Tres (3) en el barrio San Salvador del municipio
        de Caguas, Puerto Rico compuesta de 1,488.00 metros cuadrados. En lindes por el NORTE,
        en una distancia de 75.6893metros según plano con la Sucesión de Felipe Flores, por el
        SUR, con camino dedicado a uso público con una distancia de 79.5919 metros, por el
        ESTE, con el remanente de la finca principal con una distancia de 57.6532 metros; y por
        el OESTE, con solar número dos (2), en una distancia de 51.0808 metros.

2
       Pursuant to the Title report attached to the MFR, the Property appeared recorded under the name of Jose
Manuel Nazario Díaz. However, BPPR’s counsel later confirmed that the information was included in error.

                                                      6
 Case:19-00430-ESL Doc#:50-1 Filed:05/31/21 Entered:05/31/21 13:44:59                     Desc:
                         Supplement Page 7 of 8




       Finca número 52,829, inscrita al folio 160 del tomo 1,552 de Caguas, Registro de la
       Propiedad de Puerto Rico Sección Primera de Caguas.


       See ECF 1 (Complaint) at p.6 ¶27; and ECF 22 (Answer to Complaint) p. 2 ¶23.

   27. On August 29, 2017, Plaintiff submitted an updated title report of the Property, in the

       Spanish language, dated August 18, 2017. See ECF 1 (Complaint) at p.7 ¶30; and ECF 22

       (Answer to Complaint) p. 3 ¶26.

   28. Debtor has not made payments to BPPR under the Mortgage Note since April 2017. See

       ECF 1 (Complaint) at p.14 ¶69; and ECF 22 (Answer to Complaint) p. 5 ¶65.

   WHEREFORE, BPPR prays that this Court accept this Statement of Material Facts as

undisputed when ruling on its Motion for Summary Judgment.

   RESPECTFULLY SUBMITTED.

    CERTIFICATE OF SERVICE: I HEREBY CERTIFY that on this date, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all parties in interest registered in this case for CM/ECF notice,
including but not limited to: U.S. Trustee’s Office, Ochoa Building, Suite 301, 500 Tanca Street,
Old San Juan, P.R. 00906, and Wigberto Lugo, in addition to any and all parties registered in this
case to receive CM/ECF Notices. Also on this same date a true and exact copy of the foregoing
has been sent by regular mail to: Roberto Figueroa Carrasquillo, Counsel for Defendant, Box
186, Caguas, Puerto Rico 00726 and to US Trustee, Edificio Ochoa 500 Tanca Street Suite 301
San Juan, PR 00901-1922 1922 and to those persons and entities detailed in the Certificate of
Service to be filed in relation to this Motion.
       In San Juan, Puerto Rico this May 31, 2021.

                                                     SALICHS POU & ASSOCIATES, PSC
                                                     Counselors for the BPPR
                                                     PO Box 195553
                                                     San Juan, Puerto Rico 00919-5553,
                                                     Tel: 787-449-6000
                                                     Fax: 787-474-3892


                                                           /s/ JUAN C. SALICHS-POU

                                                7
Case:19-00430-ESL Doc#:50-1 Filed:05/31/21 Entered:05/31/21 13:44:59   Desc:
                        Supplement Page 8 of 8



                                             JUAN C. SALICHS-POU
                                             USDC-PR No. 211610
                                             E-mail: jsalichs@splawpr.com




                                     8
